Citation Nr: 1231174	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from November 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for a lumbosacral strain with an initial 20 percent rating, effective September 24, 2008.

The matter was previously before the Board in April 2012, at which time the claim was remanded for further development.



FINDINGS OF FACT

The Veteran's lumbosacral strain is manifested by limitation of flexion to 40 degrees with pain and spasm, and associated pain down the left lower extremity; but without thoracolumbar spine ankylosis, physician prescribed bed rest, or other neurologic impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a disability of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5235-5237, 5243 (2011).

2.  The criteria for a disability rating of 10 percent for the neurologic manifestations of the low back disability in the left leg are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for a lumbosacral strain.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records, pertinent service personnel records, and post-service VA treatment records.  In addition, the Veteran was afforded a VA examination for his back disability in January 2009.  

Moreover, the Veteran's statements, and those of his representative, in support of the claim are of record.  The Board has carefully reviewed the claims file, including the Veteran's statements and treatment records, and concludes that no available outstanding evidence relevant to the period of time on appeal has been identified that is obtainable.  

VA originally tried to obtain private treatment records from Dr. Dunlap-Beales in October 2009, but was unsuccessful because of an address change.  The Veteran's appeal was remanded in April 2012 to obtain private treatment records.  Following the April 2012 remand, the agency of original jurisdiction (AOJ) contacted the Veteran and attempted to obtain a current signed release for records from Dr. Dunlap-Beales, in compliance with the remand instructions.  The Veteran did not respond to the AOJ's request, and any outstanding records could not be obtained.  The Board's remand instructed that if the Veteran did not submit a release, he should be advised to submit the records himself.  The AOJ's letter to the Veteran told him that he might want to submit the records himself.  This notice, together with the information contained in the Board's remand, meant that there was substantial compliance with the Board's instruction.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that it contains no evidence relevant to the issues on appeal.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

As addressed below, the Veteran has been diagnosed with degenerative joint disease (osteoarthritis).  Arthritis is evaluated under Diagnostic Code 5003, and is rated based on limitation of motion under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 allows for a 10 percent rating for noncompensable loss of motion.

If the Veteran has associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, those disabilities are to be rated separately, under an appropriate diagnostic code.  General Formula Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Formula Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  

The General Formula defines unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Formula Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2011).

The Veteran injured his back in 1987, at which time he was diagnosed with a lumbosacral strain.  At a VA general medical examination in March 1992, he complained of low back pain with shooting pains in the left leg, related to his 1987 back injury.

In September 2008, the Veteran was treated for lower back pain with pain in the left thigh and leg.  He informed the examiner that he had been retired from his position as a firefighter since 2006.  A straight leg raising test was negative on the left; the corresponding test on the right lower extremity had "equivocal" results.  He was provided X-rays of the lumbar spine, which were positive for degenerative arthritic spurs, as well as straightening of the lumbar lordotic curvature, possibly secondary to the lumbosacral spasm.  There was no spondylolisthesis.  Based on these X-rays, he was diagnosed as having degenerative joint disease.

The Veteran was provided a VA examination in January 2009.  The Veteran reported that his back pain had become worse over time, and was intermittent, averaging 7 to 8 on a scale of 1-10.  His pain was aggravated by bending over, and "[r]arely he experience[d] radiating pain in the left lower extremity all the way to the toes."  He had intermittent tingling and numbness in the left foot, but he did not experience bilateral lower extremity weakness.  He did not experience bowel or bladder incontinence.  

The Veteran informed the examiner that he had been retired since 2006, and that he was independent in his activities of daily living.  He did not use a brace or other assistive device.  The Veteran denied limitations of motion during flare-ups, or following repetitive use.  He had not experienced incapacitating episodes during the previous 12 month period.  

On physical examination, there was mild tenderness to palpitation over the lower portion of the lumbar paraspinals, and mild muscle spasms.  The lumbar spine had flexion to 40 degrees, with pain at the end of the range of motion, extension to 20 degrees, with mild pain at the end of the range of motion, left lateral bending to 25 degrees with mild pain at the end of the range of motion, right lateral bending to 35 degrees without pain, and rotation to 40 degrees bilaterally with discomfort at the end of the range of motion.  None of the ranges of motion, or levels of pain, was changed following three repetitive range of motion tests.  The Veteran did not demonstrate evidence of fatigue, weakness, or lack of endurance.  His straight leg test was negative bilaterally, but he had a positive Patrick test on the left side.  

Neurological examination showed 5/5 muscle strength in the lower extremities with sensation grossly intact to light touch.  Deep tendon reflexes were 1+ at the knees and ankles.

The January 2009 examiner diagnosed lumbar sprain and lumbar spondylosis.  

The Veteran's chiropractor, Dr. Dunlap-Beales, submitted a letter in support of the Veteran's claim in June 2010.  She indicated that the Veteran had bilateral lower back pain and stiffness, mid-back stiffness, and neck stiffness and discomfort.  His condition responded to weekly chiropractic treatment.  He had been under her care since March 2009, and due to his adherence to the treatment plan, his condition had not significantly worsened.  

Analysis

With regard to the orthopedic manifestations of the Veteran's back disability, there is no evidence of ankylosis.  Further, the evidence shows that, even with consideration of the DeLuca factors; including fatigue, weakness, incoordination, and the effect of pain on movement, the Veteran has forward flexion to 40 degrees.  The Veteran denied experiencing any limitation of motion due to flare-ups.  See DeLuca, 8 Vet. App. at 206-07.  Id.  This range of motion does not approximate limitation to 30 degrees, as would be required for a higher rating under the General Formula.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in relation to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board also finds, however, that a separate rating for the neurological manifestations of the Veteran's lumbosacral strain is warranted.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

DC Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The Veteran has consistently identified "shooting pains" or radiating pain moving from his lumbosacral strain down his left leg, since at least 1992, including during his January 2009 examination.  He indicated in 1992 that his left leg pain began with the original 1987 injury that led to his current lumbosacral strain disability.  He described intermittent tingling or numbness of the left foot.  The Veteran is competent to describe the pain that he has experienced, and the Board finds that his accounts of the pain down his left leg are credible, especially considering his consistency in describing them.  See Dalton, 23 Vet. App. at 36.  Additionally, physical examination showed some reduced deep tendon reflexes of the left lower extremity during the January 2009 examination.  

The pain has been "intermittent" or "rare," according to the Veteran.  The Veteran has described pain, numbness, and tingling-i.e., "wholly sensory" effects.  Similarly, he informed the January 2009 examiner that he was independent in his activities of daily living, and did not require any assistive devices.  It is unclear whether the 1+ deep tendon reflexes of the left lower extremity were related to his lumbosacral strain.  Regardless of whether the reduced reflexes are neurologic manifestations of the lumbosacral strain, considering all of the evidence of record, the Veteran's symptomatology is adequately categorized as "mild" incomplete paralysis of the sciatic nerve of the left lower extremity.  

Accordingly, a 10 percent rating is warranted for the neurologic manifestations of the left lower extremity, under Diagnostic Code 8520.  See Gilbert, 1 Vet. App. at 55-57.

While diminished reflexes were also reported in the right lower extremity during the 2009 VA examination; the Veteran has not reported any symptoms in that extremity, and there have been no other findings of neurologic impairment.  Because there have been no findings or complaints of symptoms associated with the diminished reflexes, the evidence is against the grant of a separate rating for disability in the right leg.

Higher ratings are potentially available on the basis of Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1 to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran; however, has denied any incapacitating episodes and the treatment and examination records show no periods of physician prescribed bedrest.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of the Veteran's disability are limited range of motion and pain without ankylosis, and associated neurological symptomatology of the left lower extremity.  The Board finds that the Veteran's lumbosacral strain symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

In this case, there is no suggestion that the Veteran's lumbosacral strain has impeded his ability to maintain substantially gainful employment.  The Veteran has been retired since 2006, but he has not indicated that the retirement was related in any way to his service connected disability.  Further, he informed the January 2009 examiner that he could complete all of his activities of daily living.  As such, the record does not contain evidence of unemployability and entitlement to a TDIU is not raised. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for a lumbosacral strain is denied.

A separate rating of 10 percent for the neurologic manifestations of the lumbosacral strain in the left lower extremity is granted, effective September 24, 2009.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


